392 Pa. 46 (1958)
Rentschler Estate.
Supreme Court of Pennsylvania.
Argued January 14, 1958.
March 17, 1958.
Before JONES, C.J., BELL, CHIDSEY, MUSMANNO, JONES and COHEN, JJ.
Frank F. Truscott, with him George Chimples, Lewis M. Stevens, and Stradley, Ronon, Stevens & Young, for appellant.
*47 David F. Maxwell, with him Herbert A. Fogel, and Edmonds, Obermayer & Rebmann, for appellee.
OPINION PER CURIAM, March 17, 1958:
Decree affirmed at appellant's costs on the able opinion of the hearing judge whose comprehensive findings are fully supported by the evidence, were confirmed by the court en banc on exceptions thereto and well justify the legal conclusions which produced the final decree.